IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DALLAS RAY VARVA,                        : No. 190 MM 2014
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
CLERK OF CRIMINAL COURTS OF              :
MONROE COUNTY,                           :
                                         :
                   Respondent            :


                                     ORDER



PER CURIAM

      AND NOW, this 27th day of January, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and the

Application for Appointment of Counsel are DENIED.